Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160505-6(15)                                                                                            David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160505
                                                                    COA: 350425
                                                                    Wayne CC: 17-008549-FH
  ANTHONY LAMAR CORKER,
           Defendant-Appellant.

  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 160506
                                                                    COA: 350427
                                                                    Wayne CC: 17-008550-FH
  ANTHONY LAMAR CORKER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 27, 2020
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 28, 2020
         p0720
                                                                               Clerk